Dodge, J.
(dissenting). In the statement of facts should be noted absence of any knowledge on defendant’s part that the sealed package contained the so-called coupon. I am unable to bring my mind to the view that the sale and delivery of a sealed package of tobacco, purchased by the seller of a wholesaler, is in any reasonable sense a sale of, or an offer to sell, cigarette papers in Wisconsin merely because the manufacturer has clandestinely inserted in such package an offer that, upon performance of certain conditions, he will sell at New York cigarette papers to any person producing that and two other similar notices. No argument can add to the mere statement of the proposition.
I think, too, that several phases of interstate commerce must be involved before the acts of defendant can in any way be connected with the sale of cigarette papers to any one. The sale of a magazine containing an advertisement of the same offer by a New York merchant would to my mind present exactly the same questions.
I therefore am constrained to agreement with the attorney general that no 'crime is disclosed, and to dissent from the judgment of the court.